Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability is in response to the reply filed on 7/1/2021. Claims 7, 10 and 16 have been cancelled.  And Claim 25 is added as New.  Claims 1-6, 8, 9, 13, 14, 17 and 25 are pending.  

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 11/1/2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-6, 8, 9, 13, 14, 17 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s IDS filed on 11/01/2021 has been considered however, Rajakarunanayake (US 2013/0091212) nor does the Communication Issued on 10/27/2021 does not contain any information that would change the status of the instant claim set. Rajakarunanayake teaches providing data communications in a social network circle having an associated membership that includes nodes or social devices with allocable communication resources, with the use of images in some embodiments.   But this would not be able to read on the claims in this application. As a result the claims are still in condition for allowance.
Applicant's arguments/amendments filed on 7/1/2021 make the record is clear regarding reasons for allowance. See MPEP 1302.14(1). According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (e) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."
A Final search was conducted on 7/11/2021, and the closest prior art fails to disclose, teach or even suggest “the security circuit being configured to, based on region information representing a region of a certain position of the image to which a tag used for image authentication is to be applied, generate the tag by using data of only a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661.  The examiner can normally be reached on Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439